Case: 10-40008     Document: 00511147793          Page: 1    Date Filed: 06/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2010
                                     No. 10-40008
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

VERNON KING, JR.,

                                                   Plaintiff-Appellant

v.

RICH N. STEVEN; BRENDA A. CHANEY; SHARON D. ALLEN; GENE A.
KROLL; CORDIE A. THOMAS, JR.; KEITH E. GORSUCH,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:09-CV-972


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Vernon King. Jr., Texas prisoner # 590316, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his 42 U.S.C. § 1983 complaint under the three-strikes provision of
28 U.S.C. § 1915(g). Under § 1915(g), a prisoner may not proceed IFP in a civil
action or in an appeal of a judgment in a civil action if the prisoner has, on three
or more prior occasions, while incarcerated, brought an action or appeal that was


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40008    Document: 00511147793 Page: 2         Date Filed: 06/21/2010
                                 No. 10-40008

dismissed as frivolous or for failure to state a claim, unless the prisoner is under
imminent danger of serious physical injury. § 1915(g). The determination
whether a prisoner is under “imminent danger” must be made at the time the
prisoner seeks to file his suit in district court or to proceed with his appeal, or
when he files a motion to proceed IFP. Banos v. O’Guin, 144 F.3d 883, 885 (5th
Cir. 1998).
      King’s allegations warrant a determination that he is under imminent
danger of serious physical injury.      Accordingly, King’s motion for leave to
proceed IFP is granted. We vacate the judgment and remand the case to the
district court for further proceedings consistent with this opinion. No further
briefing is required. See Clark v. Williams, 693 F.2d 381, 382 (5th Cir. 1982).
      IFP GRANTED; VACATED AND REMANDED.




                                         2